         Case 19-30728 Document 15 Filed in TXSB on 04/04/19 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                             ENTERED
                                                                                              04/04/2019

IN RE:                                             §    CASE NO. 19-30728--7
                                                   §
CHARLES RANDALL TUCKER,                            §
   Debtor                                          §    CHAPTER 7
                                                   §
LAKEVIEW LOAN SERVICING,                           §
LLC,                                               §
    Movant                                         §    HEARING DATE: 04/08/2019
                                                   §
v.                                                 §    TIME: 01:30 PM
                                                   §
CHARLES RANDALL TUCKER;                            §
and RANDY W. WILLIAMS,                             §
Trustee                                            §
     Respondents                                   §    JUDGE EDUARDO V. RODRIGUEZ

     DEFAULT/UNOPPOSED/UNCONTESTED ORDER GRANTING RELIEF FROM
                           AUTOMATIC STAY
                      (This Order resolves Docket # )

      LAKEVIEW LOAN SERVICING, LLC (“Movant”) filed a motion for relief from the
automatic stay against

     4812 LORCA LANE
     LEAGUE CITY, TX 77573

     LOT SEVENTEEN (17), IN BLOCK ONE (1), OF FINAL PLAT MAR BELLA,
     SECTION 16-A, A SUBDIVISION IN GALVESTON COUNTY, TEXAS, ACCORDING
     TO THE MAP OR PLAT THEREOF RECORDED IN PLAT RECORD 2014A, MAP
     NUMBERS 122 AND 123 OF THE MAP RECORDS OF GALVESTON COUNTY,
     TEXAS.

(the “Property”). Movant represented to the Court that it had served the motion in accordance
with all applicable rules and provided notice of the hearing. As certified by Movant's counsel,
there is no effective opposition to the requested relief. Accordingly, the Court grants relief.




 SO2114E-12/OGR O-300/Southern/HOUSTON/00000008185472                                Page 1 of 2
         Case 19-30728 Document 15 Filed in TXSB on 04/04/19 Page 2 of 2



   It is ordered that Movant is granted relief from the automatic stay to pursue its state law
remedies, including foreclosure, repossession and/or eviction with respect to the Property.


                      April 04, 2019




IF NO OPPOSITION OR REQUEST FOR HEARING HAS BEEN FILED 7 DAYS BEFORE
THE SCHEDULED HEARING ON THE MOTION TO LIFT STAY, MOVANT MAY
COMPLETE AND FILE THE FOLLOWING CERTIFICATION. IF THE CERTIFICATION IS
MADE AT LEAST 2 DAYS PRIOR TO THE HEARING, (EXCLUDING INTERMEDIATE
WEEKENDS AND HOLIDAYS), MOVANT NEED NOT ATTEND THE HEARING. THE
COURT WILL EITHER ISSUE THE DEFAULT ORDER OR WILL RESCHEDULE THE
HEARING IF THE COURT DETERMINES THAT A HEARING IS NEVERTHELESS
NECESSARY.

Counsel’s Certification:
Movant’s motion for relief from the stay was served in accordance with applicable bankruptcy
rules on March 08, 2019. I have reviewed the docket sheet in this case to confirm the accuracy
of the statements in this certification. Any trustee response that has been filed reflects an
absence of opposition. Additionally, I certify that (i) no response has been filed by the debtor or
any creditor; (ii) although a response was filed, the only responses reflected an absence of
opposition to the requested relief; or (iii) although a response was filed, the response did not
deny ANY of the factual allegations in the motion.


/s/ MITCHELL BUCHMAN                                                        04/03/2019
MITCHELL BUCHMAN                                                            Date
TX NO. 03290750
S.D. TX NO. 6328
1900 ST. JAMES PLACE SUITE 500
HOUSTON, TX 77056
Telephone: (713) 621-8673
Facsimile: (713) 621-8583
E-mail: SDECF@BDFGROUP.COM
ATTORNEY FOR MOVANT




 SO2114E-12/OGR O-300/Southern/HOUSTON/00000008185472                                    Page 2 of 2
